MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Sep 18 2020, 9:00 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Steven Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Ronald E. Barrett,                                       September 18, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-580
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable David M. Zent,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D06-1909-F5-290



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-580| September 18, 2020                  Page 1 of 5
                                             Case Summary
[1]   Ronald E. Barrett appeals his conviction, following a bench trial, for level 5

      felony domestic battery. He challenges the sufficiency of the evidence

      supporting his conviction. Finding the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the conviction are as follows. Sometime prior to the

      summer of 2019, Barrett and then seventeen-year-old Z.R. engaged in a sexual

      relationship that resulted in the birth of a daughter in July 2019. Barrett had not

      seen their daughter since her birth, so on July 21, 2019, he picked up Z.R. and

      their daughter and drove to a relative’s house in Allen County where they

      stayed a few hours. When they left, Z.R. and Barrett began arguing. Z.R.

      accused Barrett of “running in and out of the house” to use his phone and “not

      spending time with [their daughter].” Tr. Vol. 2 at 33. She also became upset

      because Barrett was texting while he was driving. When Z.R. attempted to grab

      Barrett’s cell phone, he threw it down and then “back fisted” her in the nose

      two times. Id. at 34. Barrett pulled the car over, and Z.R. got out of the car

      with the baby. Barrett tried to convince Z.R. to get back in the car, but she

      refused, so Barrett drove off.


[3]   Z.R.’s nose “hurt a lot” and was bleeding. Id. at 35. She started walking with

      her daughter and came across a couple on their porch who gave her a ride

      home. Z.R. called her mother and grandmother, who convinced her to call 911

      and go to the hospital. Fort Wayne Police Department Officer Jeremy Shelley


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-580| September 18, 2020   Page 2 of 5
      responded to the 911 call and observed that Z.R. was “crying, fearful,” and

      “afraid.” Id. at 58. Officer Shelley also noted that Z.R. had “bruising, redness,

      [and] swollenness” around her nose as well as a “small cut on her nose up in

      between her eyes.” Id. at 59. When Z.R.’s grandmother saw her after the

      incident, she observed that Z.R.’s nose was swollen and “crooked.” Id. at 54.


[4]   Z.R.’s injuries consisted of a fractured nose and damage to both sides of her

      sinuses which required surgery a few weeks later. Id. 38, 67. After surgery,

      Z.R. described her pain as “ten plus.” Id. at 38. Z.R. complained of pain for

      two to three weeks after the incident. Id. at 50.


[5]   On September 10, 2019, the State charged Barrett with level 5 felony domestic

      battery. Barrett filed a waiver of a jury trial and requested a bench trial. He

      also waived his right to an attorney and chose to proceed pro se. Following the

      bench trial, the trial court found Barrett guilty as charged and imposed a five-

      year executed sentence. This appeal ensued.


                                     Discussion and Decision
[6]   Barrett challenges the sufficiency of the evidence supporting his conviction. In

      reviewing a sufficiency claim, we neither reweigh the evidence nor assess the

      credibility of witnesses. Cannon v. State, 142 N.E.3d 1039, 1042 (Ind. Ct. App.

      2020). We consider only the evidence most favorable to the judgment and the

      reasonable inferences supporting it. Id. It is “not necessary that the evidence

      ‘overcome every reasonable hypothesis of innocence.’” Drane v. State, 867

      N.E.2d 144, 147 (Ind. 2007) (quoting Moore v. State, 652 N.E.2d 53, 55 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-580| September 18, 2020   Page 3 of 5
      1995)). “We will affirm if there is substantial evidence of probative value such

      that a reasonable trier of fact could have concluded the defendant was guilty

      beyond a reasonable doubt.” Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).


[7]   To convict Barrett of domestic battery as charged here, the State was required

      to prove beyond a reasonable doubt that he “knowingly or intentionally

      touche[d] a family or household member in a rude, insolent, or angry manner.”

      Ind. Code § 35-42-2-1.3(a)(1). Although domestic battery is generally a class A

      misdemeanor, the offense becomes a level 5 felony if it resulted in serious

      bodily injury to a family or household member. Ind. Code § 35-42-2-1.3(c).

      “Serious bodily injury” means bodily injury that creates a substantial risk of

      death or that causes: (1) serious permanent disfigurement; (2) unconsciousness;

      (3) extreme pain; (4) permanent or protracted loss or impairment of the function

      of a bodily member or organ; or (5) loss of a fetus. Ind. Code § 35-31.5-2-292.

      A “family or household member” includes an individual that “is or was

      engaged in a sexual relationship with” the defendant. Ind. Code § 35-31.5-2-

      128(a).


[8]   Barrett first asserts that the State failed to prove that he struck or touched Z.R.

      in a rude, insolent, or angry manner. However, Barrett concedes that Z.R.

      testified that he got angry with her and twice “back-fisted” her in the nose, Tr.

      Vol. 2 at 34, and he acknowledges that a conviction can be sustained upon the

      uncorroborated testimony of a single witness, even if that witness is the victim.

      Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). Barrett further acknowledges

      that “it is not the job of the Appellate Court to re-weigh the evidence or judge
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-580| September 18, 2020   Page 4 of 5
       the credibility of the witnesses.” Appellant’s Br. at 13. Z.R.’s testimony alone is

       sufficient to prove that Barrett knowingly or intentionally touched her in a rude,

       insolent, or angry manner.


[9]    Next, Barrett challenges the sufficiency of the evidence to establish that Z.R.

       was a family or household member. Z.R. and Barrett each testified that they

       believed that Barrett was the father of Z.R.’s daughter, which clearly supports a

       finding that they are or were engaged in a sexual relationship. Barrett admits in

       his brief that “given the testimony of [Z.R.], and the concession of Barrett, there

       doesn’t seem to be much room for an argument that the State failed to establish

       that [Z.R.] was a family or household member.” Id. at 14. Accordingly, any

       challenge to the sufficiency of the evidence in this regard is a nonstarter.


[10]   Finally, Barrett asserts that the State failed to prove that Z.R. suffered serious

       bodily injury, and therefore his level 5 felony conviction should be reduced to a

       class A misdemeanor. The evidence established that Z.R. suffered a fractured

       nose that required surgery, and she described her pain after surgery as a “ten

       plus.” Tr. Vol. 2 at 38. We have little difficulty agreeing with the trial court

       that this qualifies as “extreme pain” within the meaning of Indiana Code

       Section 35-31.5-2-292. The State presented sufficient evidence to support

       Barrett’s conviction for level 5 felony domestic battery.


[11]   Affirmed.


       Robb, J., and Brown, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-580| September 18, 2020   Page 5 of 5